Citation Nr: 0901789	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  01-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for recurrent 
headaches.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO in St. Louis, 
Missouri.

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) in September 2003.  However, the VLJ who 
conducted that hearing is no longer with the Board.  Under VA 
regulations, a claimant is entitled to have a final 
determination of his or her claim made by the VLJ who 
conducted the hearing.  38 C.F.R. § 20.707.  Accordingly, the 
veteran underwent a new hearing with the undersigned VLJ in 
November 2008.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

In May 2004, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding the veteran currently has either a chronic 
skin disorder or recurrent headaches that were incurred in or 
aggravated by her active service.

3.  The veteran experiences near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; persistent delusions or 
hallucinations; as well as total occupational and social 
impairment.  However, the competent medical evidence reflects 
that this is due to a nonservice-connected schizoaffective 
disorder, depressed type, and is not due to the service-
connected PTSD.

4.  The veteran's service-connected PTSD is not manifested by 
such symptoms as: suicidal ideation; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or disorientation to time or place.

5.  The veteran's PTSD is her only service-connected 
disability.

6.  The medical and other evidence of record does not reflect 
the veteran is unable to obtain and/or maintain substantially 
gainful employment due solely to her service-connected PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Recurrent headaches were not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).

3.  The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2008); 
Mittleider v. West, 11 Vet. App. 181 (1998).

4.  The criteria for assignment of a TDIU due to service-
connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In regard to the duty to notify, the Board observes the 
veteran was sent VCAA-compliant notification via letters 
dated in July 2003, September 2004, March 2005, March 2008, 
April 2008, and August 2008.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate her current appellate claims, what information 
and evidence she must submit, and what information and 
evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Further, the 2008 letters 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
August 2008 letter was in full compliance with the Vazquez-
Flores v. Peake, 22. Vet. App. 37 (2008), regarding the 
information that must be provided to a claimant in the 
context of an increased rating claim, including the schedular 
criteria for evaluating the veteran's service-connected PTSD.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate her claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available evidence pertinent to 
the issues on appeal is in the claims folder, to include 
records from the Social Security Administration (SSA).  The 
veteran has had the opportunity to present evidence and 
argument in support of her claims, to include at the 
September 2003 and November 2008 Board hearings.  Nothing 
reflects she has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
she was accorded VA medical examinations in May 1998, January 
2002, January 2006, February 2006, January 2008, and August 
2008.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran essentially contends that her 
current skin disorder was incurred during active service.  
She also contends that she incurred recurrent headaches as a 
result of the same assault that caused her PTSD, which 
included a head injury.

The Board acknowledges that the veteran's service treatment 
records confirm she was treated for a skin rash in October 
1981, which was assessed as atopic dermatitis recurrent.  She 
was also treated for contact dermatitis in July 1983.  In 
addition, the circumstances of the in-service assault are 
accepted as true as documented by the fact that service 
connection was established for PTSD as a result of the 
assault.  Further, records dated in August 1983 confirm she 
was assaulted, including the fact she was struck over the 
left temple and had a contusion as a result thereof.  
Moreover, prior records of February 1983 note complaints of 
headaches, blurred vision, sore throat, and dizziness.  
Assessment was possible bacterial pharyngitis with viral 
upper respiratory infection.  Post-service medical records 
show she currently experiences recurrent headaches and a skin 
disorder (diagnosed as eczema).

Despite the foregoing, the Board observes that the veteran 
was not diagnosed with a chronic skin disorder nor a chronic 
disability manifested by recurrent headaches while on active 
duty.  For example, both her skin and neurologic condition 
were clinically evaluated as normal on her August 1983 
expiration of term of service examination.  Further, she 
checked the boxes on the concurrent Report of Medical History 
to indicate she had not experienced frequent or severe 
headache, nor tumor, growth, cyst, or cancer.  Moreover, 
evaluation of the veteran's skin and neurologic condition 
were found to be negative for any disability on a February 
1984 VA medical examination.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further observes that a January 2006 VA skin 
examination, and a February 2006 VA neurologic examination, 
contain competent medical opinions against finding that the 
current disabilities were incurred in or aggravated by active 
service.  As these opinions were based upon both physical 
examinations of the veteran, and review of her VA claims 
folder which documented her medical history, the Board finds 
that they are based upon a sufficient foundation.  Further, 
both examiners provided a rationale in support of their 
opinions, and no competent medical evidence is of record 
which specifically refutes these opinions.  Regarding the 
skin examination, the examiner noted that the veteran was 
seen in July 1983 due to the sudden onset of itching and 
blisters involving a large area.  Contact dermatitis was 
diagnosed.  She was also seen in September 1983 complaining 
of dry, pruritic skin on the arms, legs and trunk.  She was 
not treated.  The examiner concluded that there was nothing 
in the service treatment records establishing a nexus for the 
current condition of chronic eczema.  It was noted to be less 
likely than not that her current condition was related to her 
active military service.  It was also less likely than not 
related to her PTSD.  The report of the February 2006 
neurologic examination, and addendum, indicate that the 
diagnoses were depressive disorder and chronic daily 
headache, nonspecific type, associated with episodes of 
depression.  It was felt that there was not a linear 
relationship between current headaches and a head injury in 
1983 as there was no continual set of complaints concerning 
headaches.  Further, her headaches were felt to be a 
consequence of overuse of medication and a component of 
depressive illness.  Consequently, the preponderance of the 
competent medical evidence is unfavorable. 

It has also been contended that the veteran's headaches are 
secondary to her service-connected PTSD.  Under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Although the February 2006 VA examiner indicated there was a 
psychiatric etiology to the veteran's headaches, the examiner 
opined they were due to psychotic depression.  For the 
reasons detailed in discussion of the rating for the 
veteran's PTSD, the Board concludes that the competent 
medical evidence reflects the veteran's symptoms of 
depression and psychosis are due to a nonservice-connected 
schizoaffective disorder, depressed type, and not the 
service-connected PTSD.  Therefore, service connection cannot 
be established on a secondary basis.

II.  PTSD

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

A 50 percent rating is warranted for a psychiatric disability 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Board acknowledges the veteran experiences near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
persistent delusions or hallucinations; as well as total 
occupational and social impairment.  However, the competent 
medical evidence reflects that this is due to a nonservice-
connected schizoaffective disorder, depressed type, and is 
not due to the service-connected PTSD.  For example, the 
August 2006 VA examiner opined that all of the veteran's past 
and current symptoms could not be explained with the 
diagnosis of PTSD.  The September 2006 VA examiner opined, in 
pertinent part, that the veteran's diagnosis should be PTSD 
superimposed by major depression with psychotic features.  
The January 2008 VA examiner diagnosed psychotic disorder, 
not otherwise specified; and PTSD established by previous 
compensation and pension examination.  In addition, the 
examiner opined, in pertinent part, that it was unlikely that 
trauma of the kind that the veteran described would result in 
the kind of long-term pervasive psychotic disorder that she 
currently has.  The examiner also stated in an April 2008 
addendum that she believed all of the veteran's difficulties 
were due to her psychosis, including her auditory 
hallucinations, her fear that someone was out to get her, her 
withdrawal from others, her limited ability to care for her 
house and belongings, her inactivity, and her blunted affect.

Finally, the July 2008 VA examiner opined, based upon 
evaluation of the veteran and review of the claims folder 
including the medical opinions detailed in the preceding 
paragraph, that the veteran's current presentation and 
symptomatology were not sufficiently explained by a diagnosis 
of PTSD.  The examiner further stated that, given the 
presence of a major depressive disorder by past history and 
the presence of delusions and auditory hallucinations, the 
veteran met the diagnostic criteria for schizoaffective 
disorder, depressed type.  The examiner also diagnosed PTSD.  

In addition to the foregoing, the January 2008 VA examiner 
assigned a current Global Assessment of Functioning (GAF) 
score of 29, while the July 2008 VA examiner assigned a GAF 
score of 30.  GAF designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by VA in 38 C.F.R. §§ 4.125, 
4.130).  However, the January 2008 VA examiner stated she was 
unable to specify a separate GAF score for the veteran's 
previously diagnosed PTSD, and clarified in the April 2008 
addendum that this was due to the fact that she believed all 
of the veteran's difficulties were due to her psychosis.  
Moreover, the July 2008 VA examiner stated that a score based 
solely on symptoms of PTSD would be 60.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

In short, as detailed above, there is competent medical 
evidence on file which enables the Board to differentiate 
between symptomatology attributed to the nonservice-connected 
schizoaffective disorder, depressed type, and the service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Moreover, no competent medical opinion is of 
record which refutes the conclusion that the majority of the 
veteran's symptomatology, including the severity of her 
occupational and social impairment, is due to the nonservice-
connected disability, and that her service-connected 
disability results in no more than moderate overall 
impairment.

The Board also observes that the competent medical evidence 
indicates the veteran's service-connected PTSD is not 
manifested by such symptoms as: suicidal ideation; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); grossly inappropriate behavior; persistent 
danger of hurting self or others; or disorientation to time 
or place.  For example, while the January 2002 VA examination 
noted that some suicidal thoughts were expressed, the veteran 
reported she had no intentions of carrying these out; she 
denied suicidal ideation on the subsequent VA examinations in 
August and September 2006, and was found to have no current 
suicidal thinking on April 2005 and July 2008 VA 
examinations.  There is no indication of any impaired impulse 
control, grossly inappropriate behavior, nor persistent 
danger of hurting self or others on any of the VA psychiatric 
examinations, nor the treatment records on file.  Moreover, 
the August 2006 VA examination found her to be alert and 
oriented times 3; and the July 2008 VA examination found she 
was oriented to person, place, month, and year.

In view of the foregoing, the Board finds that the 
symptomatology of the veteran's service-connected PTSD is 
adequately reflected by the current 50 percent rating, and 
she does not meet or nearly approximate the criteria for a 
higher rating for this disability under Diagnostic Code 9411.



III.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

Here, the veteran's only service-connected disability is her 
PTSD, which the Board has determined does not warrant a 
rating in excess of 50.  As such, she does not satisfy the 
schedular requirements for consideration of a TDIU.  38 
C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 38 C.F.R. § 4.16(a), such case shall 
be submitted for extraschedular consideration in accordance 
with 38 C.F.R. § 3.321.  Accordingly, the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm. The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment. The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

In regard to whether TDIU is warranted on an extraschedular 
basis, the Board has already acknowledged that the veteran 
has total occupational and social impairment, but that it is 
not due to the service-connected PTSD.  Rather, for the 
reasons detailed above, the Board found that the medical 
evidence indicates the veteran has no more than moderate 
occupational and social impairment due to the service-
connected disability.  Therefore, she is clearly not entitled 
to a TDIU on an extraschedular basis.




IV.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001). Consequently, the benefits sought on appeal 
must be denied.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for recurrent headaches is 
denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a TDIU due to service-connected disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


